¢D®`|C)U'l-l>b)l\)-\

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UN|TED STATES DlSTR|CT COURT
DlSTR|CT OF NEVADA

ANTHONY NllCHAEL NllLANO, Case No. 3:16-cv-00414-MMD-CBC
Plaintiff, ORDER
v.
JOHN DOE et al.,
Defendants.

 

 

 

l. DlSCUSS|ON

ln compliance with this Court’s order, Defendants have entered a limited notice of
appearance and have attempted to identify the John Does who attended to Plaintiff’s
medical needs around June 10 and 16, 2015. (See ECF Nos. 19, 22). Defendants have
identified Dr. Raymond Mondora and physician’s assistant Danielle Miller as potential
Doe defendants. (ECF No. 22 at 2). The Court now substitutes these two individuals as
the Doe defendants identified in the screening order, Pursuant to the screening order,
Count |, alleging due process-medical violations, will proceed against Defendants Dr.
Raymond Mondora and Danielle Miller. (See ECF No. 9 at 5).
ll. CONCLUSION

For the foregoing reasons, it is ordered that the C|erk of the Court remove “John
Doe" from the docket and add Dr. Raymond Mondora and Danielle Nlil|er as defendants
in this case.

lt is further ordered that the operative complaint is the first amended complaint
(ECF No. 4).

lt is further ordered that Count l, alleging due process-medical violations, will
proceed against Defendants Dr. Raymond Mondora and Danielle Miller.

lt is further ordered that the C|erk of Court shall issue summonses for Defendants
Dr. Raymond Mondora and Danielle Miller, and deliver the same, to the U.S. Marshal
for service. The C|erk shall send to Plaintiff two (2) USM-285 forms. Plaintiff shall have

 

<OQ`IC)O'|¢§(»)N-\

NNNNNN|\)NN_\_\_\_\_\_;_\_\_\_\
®`lCDO'|-BO)N-\O(Q®`lCTCD-bb)l\)-\O

 

thirty (30) days within which to furnish to the U.S. Marshal the required USM-285 forms
with relevant information as to each Defendant on each form.

lt is further ordered that, within twenty (20) days after receiving from the U.S.
Marshal a copy of the USM-285 forms showing whether service has been accomplished,
Plaintiff must file a notice with the Court identifying which Defendant(s) were served and
which were not served, if any. lf Plaintiff wishes to have service again attempted on an
unserved Defendant(s), then a motion must be filed with the Court identifying the
unserved Defendant(s) and specifying a more detailed name and/or address for said
Defendant(s), or whether some other manner of service should be attempted.

lt is further ordered that the C|erk also shall send sufficient copies of the first
amended complaint (ECF No. 4) and this order to the U.S. Marshal for service on
Defendant(s).

lt is further ordered that Plaintiff shall serve upon Defendants or, if appearance has
been entered by counsel, upon the attorney(s), a copy of every pleading, motion or other
document submitted for consideration by the Court. Plaintiff shall include with the original
paper submitted for Hling a certificate stating the date that a true and correct copy of the
document was mailed to the Defendants or counsel for the Defendants. The Court may
disregard any paper received by a district judge or magistrate judge which has not been
filed with the clerk, and any paper received by a district judge, magistrate judge or the

clerk which fails to include a certificate of service.

DATED TH|S 'day of November 2018.

7
UniteQ_S,tétes Magis(rdte Judge

 

 

